DETAILED ACTION

Applicant’s response filed on 02/22/2022 has been fully considered. Claims 1, 3, and 7-14 are pending. Claims 1, 3, and 14 are amended. Claims 2 and 4-6 are canceled. Claims 9-14 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2015/0079402 A1) in view of Weiss et al. (US 2008/0214716 A1).
Regarding claims 1 and 3, Tang teaches a waterborne dispersion [0001] comprising a cycloaliphatic epoxy-containing resin and a liquid aqueous vehicle [0016], wherein the cycloaliphatic epoxy-containing resin (CAER) is an unmodified CAER [0017], wherein the CAER is an epoxy resin advanced from diglycidyl ether of cyclohexanedimethanol (CHDM DGE) with a diphenol [0030], wherein the dispersion optionally further comprises a hardener or curing agent that is a phenolic resole resin [0056], which reads on an aqueous resin dispersion D comprising a mixture of a hydrophilically modified epoxy-based resin P and optionally a resole R, wherein the hydrophilically modified epoxy-based resin P is made in a reaction or a sequence of reactions which includes at least one step where an advancement reaction is conducted, wherein the hydrophilically modified epoxy-based resin P is a non-ionically modified epoxy-based resin Pn, and which optionally reads on wherein the resole R is based on a dihydric phenol.
Tang does not teach a specific embodiment wherein the mixture of a hydrophilically modified epoxy-based resin P is a mixture of the hydrophilically modified epoxy-based resin P and a resole R. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Tang’s hardener or curing agent that is a phenolic resole resin to modify Tang’s waterborne dispersion, which would read on wherein the mixture of a hydrophilically modified epoxy-based resin P is a mixture of the hydrophilically modified epoxy-based resin P and a resole R as claimed. One of ordinary skill in the art would have been motivated to do so because Tang teaches that the dispersion optionally further comprises a hardener or curing agent that is a phenolic resole resin [0056], which would have been beneficial for providing hardening or curing for Tang’s waterborne dispersion.
Tang does not teach that the aqueous resin dispersion D further comprises a co-crosslinker E, wherein the co-crosslinker E is selected from the group consisting of a compound E1 having at least two hydroxyl groups that react with acid compounds present in a coating composition at elevated temperature above 80 °C under ester formation and liberation of water, and an ester E2 with at least two ester groups formed by an at least dihydric alcohol E22 and an acid E21 which acid is unstable at elevated temperature above 80 °C, wherein the co-crosslinker E1 is a β-hydroxyalkylamide of an aliphatic dicarboxylic acid having at least two β-hydroxyalkylamide groups. However, Weiss teaches a crosslinking agent that is a β-hydroxyalkylamide of the formula 
    PNG
    media_image1.png
    121
    646
    media_image1.png
    Greyscale
 [0125], wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl [0126], wherein the crosslinking agent [0032] is present in a heat-curable aqueous composition comprising dispersed polymer particles of at least [0028] one polymer comprising [0029] glycidyl groups [0030]. Tang and Weiss are analogous art because both references are in the same field of endeavor of an aqueous resin dispersion comprising an epoxy-based resin and a cross-linker. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Weiss’s crosslinking agent that is a β-hydroxyalkylamide of the formula 
    PNG
    media_image1.png
    121
    646
    media_image1.png
    Greyscale
, wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl, to modify Tang’s waterborne dispersion, which would read on the aqueous resin dispersion D further comprising a co-crosslinker E, wherein the co-crosslinker E is selected from a compound E1 having at least two hydroxyl groups that react with acid compounds present in a coating composition at elevated temperature above 80 °C under ester formation and liberation of water as claimed, wherein the co-crosslinker E1 is a β-hydroxyalkylamide of an aliphatic dicarboxylic acid having at least two β-hydroxyalkylamide groups as claimed. One of ordinary skill in the art would have been motivated to do so because Weiss teaches that the crosslinking agent that is a β-hydroxyalkylamide of the formula 
    PNG
    media_image1.png
    121
    646
    media_image1.png
    Greyscale
 [0125], wherein R1 is hydrogen, a short-chain alkyl group or HO(R3)2C(R2)2C-, n and n' are each one, -A- is a -(CH2)m- group, m is from 0 to 8, R2 is in each case hydrogen, and one of the R3 groups is in each case hydrogen and the other is hydrogen or C1-C5-alkyl [0126], is beneficial for being a crosslinking agent [0125] for a heat-curable aqueous composition [0028, 0032] comprising dispersed polymer particles of at least [0028] one polymer comprising [0029] glycidyl groups [0030], which would have been desirable for Tang’s waterborne dispersion because Tang teaches that the waterborne dispersion [0001] comprises a cycloaliphatic epoxy-containing resin and a liquid aqueous vehicle [0016], wherein the cycloaliphatic epoxy-containing resin (CAER) is an unmodified CAER [0017], wherein the CAER is an epoxy resin advanced from diglycidyl ether of cyclohexanedimethanol (CHDM DGE) with a diphenol [0030], and that the dispersion optionally further comprises a hardener or curing agent [0056].
Regarding claim 7, Tang teaches that the cycloaliphatic epoxy resin dispersion can be produced by mechanical dispersion, where in a mechanical dispersion process, an aqueous phase and an organic phase are fed together through a high shear mixer that disperses one phase into the other, typically forming a high internal phase emulsion, wherein high internal phase emulsions have greater than 74 volume-percent internal phase dispersed within a continuous phase where volume percent is relative to the total emulsion volume [0043], wherein the waterborne dispersion [0001] comprises a cycloaliphatic epoxy-containing resin and a liquid aqueous vehicle [0016], wherein the cycloaliphatic epoxy-containing resin (CAER) is an unmodified CAER [0017], wherein the CAER is an epoxy resin advanced from diglycidyl ether of cyclohexanedimethanol (CHDM DGE) with a diphenol [0030], wherein the waterborne dispersion optionally further comprises a surfactant [0016], which suggests dispersing a phase comprising Tang’s liquid aqueous vehicle in a phase comprising Tang’s cycloaliphatic epoxy-containing resin, which suggests wherein the hydrophilically modified epoxy-based resin P is an externally emulsified epoxy-based resin which comprises added emulsifiers as claimed.
Tang does not teach wherein the hydrophilically modified epoxy-based resin P is an externally emulsified epoxy-based resin  which comprises added emulsifiers. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Tang’s surfactant to modify Tang’s waterborne dispersion, and to produce Tang’s waterborne dispersion by mechanical dispersion, where in a mechanical dispersion process, Tang’s liquid aqueous vehicle and Tang’s cycloaliphatic epoxy-containing resin are fed together through a high shear mixer that disperses a phase comprising Tang’s liquid aqueous vehicle in a phase comprising Tang’s cycloaliphatic epoxy-containing resin to form an emulsion, which would read on wherein the hydrophilically modified epoxy-based resin P is an externally emulsified epoxy-based resin  which comprises added emulsifiers as claimed. One of ordinary skill in the art would have been motivated to do so because Tang teaches that the waterborne dispersion optionally further comprises a surfactant [0016], which would have been beneficial for forming an emulsion from Tang’s waterborne dispersion, and because Tang teaches that the cycloaliphatic epoxy resin dispersion can be produced by mechanical dispersion, where in a mechanical dispersion process, an aqueous phase and an organic phase are fed together through a high shear mixer that disperses one phase into the other [0043], wherein the waterborne dispersion [0001] comprises a cycloaliphatic epoxy-containing resin and a liquid aqueous vehicle [0016], wherein the cycloaliphatic epoxy-containing resin (CAER) is an unmodified CAER [0017], wherein the CAER is an epoxy resin advanced from diglycidyl ether of cyclohexanedimethanol (CHDM DGE) with a diphenol [0030], which means that producing Tang’s waterborne dispersion by mechanical dispersion, where in a mechanical dispersion process, Tang’s liquid aqueous vehicle and Tang’s cycloaliphatic epoxy-containing resin are fed together through a high shear mixer that disperses a phase comprising Tang’s liquid aqueous vehicle in a phase comprising Tang’s cycloaliphatic epoxy-containing resin to form an emulsion, would have been beneficial for providing an emulsion from Tang’s waterborne dispersion.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2015/0079402 A1) in view of Weiss et al. (US 2008/0214716 A1) as applied to claim 1, and further in view of Massingill, Jr. et al. (US 4,820,784).
Regarding claim 8, Tang in view of Weiss renders obvious the aqueous resin dispersion D of claim 1 as explained above. Tang teaches that the dispersion optionally further comprises a hardener or curing agent that is a phenolic resole resin [0056].
Tang does not teach wherein the resole R is based on a dihydric phenol. However, Massingill teaches a curing agent that is (7:1) bisphenol A-formaldehyde (resole) resins (7:4), wherein the curing agent is used to cure a modified advanced epoxy resin (6:60-62), wherein the modified advanced epoxy resin is optionally present in an aqueous dispersion (8:48-9:17). Tang and Massingill are analogous art because both references are in the same field of endeavor of an aqueous resin dispersion comprising an epoxy-based resin and a cross-linker, wherein the epoxy-based resin is made in a reaction or a sequence of reactions which includes at least one step wherein an advancement reaction is conducted. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Massingill’s curing agent that is bisphenol A-formaldehyde (resole) resins to modify Tang’s waterborne dispersion, which would read on wherein the resole R is based on a dihydric phenol as claimed. One of ordinary skill in the art would have been motivated to do so because Massingill teaches that the curing agent that is (7:1) bisphenol A-formaldehyde (resole) resins (7:4) is beneficial for curing a modified advanced epoxy resin (6:60-62) that is optionally present in an aqueous dispersion (8:48-9:17), which would have been beneficial for providing hardening or curing for Tang’s waterborne dispersion, which would have been desirable for Tang’s waterborne dispersion because Tang teaches that the dispersion optionally further comprises a hardener or curing agent that is a phenolic resole resin [0056].

Response to Arguments
Applicant’s arguments, see p. 7, filed 02/22/2022, with respect to the rejection of claims 1 and 7-8 under 35 U.S.C. 103 as being unpatentable over Bammel et al. (US 2003/0149169 A1) in view of Massingill, Jr. et al. (US 4,820,784) have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 7-11, filed 02/22/2022, with respect to the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Bammel et al. (US 2003/0149169 A1) in view of Massingill, Jr. et al. (US 4,820,784) and Weiss et al. (Us 2008/0214716 A1) have been considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767